Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa (US 2014/0237986) in view of Goyal (US 5,059,331) and Tamura (US 2008/0115479).
Regarding claims 1 and 7, Tazawa discloses a slag discharge system, comprising:
a slag bath (hopper 5) disposed at a bottom portion of a gasifier (3) that gasifies via pyrolysis a carbonaceous feedstock, the slag bath receiving slag produced from the carbonaceous feedstock (slag is produced in gasifier 3, then falls into hopper/bath 5) and storing a slag cooling water for rapidly cooling and fragmenting the slag (such is the case in Tazawa which holds water in the hopper/bath 5);
a slag cooling water circulation line (7) that removes a mixture of fragmented slag and the slag cooling water from the bottom portion of the slag bath (see inlet 39 which sucks water/slag out of bath/hopper 5) and circulates the slag cooling water with the slag removed to the slag bath (via conduits 7 and 13 and is reintroduced via inlet 40, see Fig. 1);
a coarse slag separator device (such as hopper 9) connected in the slag cooling water circulation line, the coarse slag separator device separating coarse slag contained in the slag cooling water (paragraph 63);
a fine slag separator device (17) connected to the coarse slag separator device downstream side (see Fig. 1 where filter/strainer 17 is downstream of 9), the fine slag separator device separating fine slag contained in the slag cooling water (paragraph 65); and
a circulator pump (19) connected to the fine slag separator device downstream side (see Fig. 1), the circulator pump creating a water flow in the slag cooling water circulation line for pumping out a mixture of the slag and the slag cooling water from the slag bath (see Fig. 1 where pump 19 provides the pressure to circulate water contained in 5 and 9).

wherein the fine slag separator device comprises
a branch section where the slag cooling water circulation line branches into a plurality of branch lines and again joins together as one line;
a fine slag filter portion disposed in at least one of the plurality of branch lines that constitute the branch section; and
a shutoff valve disposed in each of the plurality of branch lines that constitute the branch section.
Goyal also discloses a filtering system.
Goyal teaches a plurality of filters (82a, 82b, 82c) arranged in parallel with branches lines on the inlet (80) and outlet (83) and teaches shutoff valves (91a-c and 85a-c) on the inlet and outlets of each filter (see Fig. 2).  Goyal teaches such a system such that when a filter is clogged, process flow can be switched to another filter while the clogged filter is regenerated. Such a configuration allows for continuous operation without having to shut the system down to treat the clogged filter (col. 11 lines 40-50).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the configuration of the plurality of filters in parallel of Goyal to the filter/strainer of Tazawa in order to provide a redundant filtering system which allows for continuous operation when a filter needs to be serviced.  
Tazawa teaches removal of particulate slag prior to the pump, but does not go into detail regarding what size of slag particulate is removed.  More specifically, Tazawa does not teach removing slag particle sizes less than 100 microns in the filter.

Tamura teaches that slag particulates in the recycle stream can damage a pump and control valves (see paragraphs 9 and 19).
As such, it would have been obvious to one of ordinary skill to remove the maximum amount of abrasive slag particles in the recycled water stream, including particles less than 100 microns, in order to prevent damage to the associated pumps and control valves.
Regarding claims 3 and 10, Tazawa, as modified above teaches a single filter rather than the claimed multiple filters in series.  However, modifying Tazawa to include multiple filters in series would have been obvious to one of ordinary skill in the art at the time of the invention as such a modification would allow for better filtration due to multiple filtration units as opposed to a single unit.  Furthermore, such a modification is nothing more than a mere duplication of parts.  A duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP §2144 (V)(B)).

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa (US 2014/0237986) in view of Goyal (US 5,059,331) and Tamura (US 2008/0115479) as applied to claim 1 above, and further in view of Mihlbauer (US 2011/0147288).
Regarding claim 2 and 9, Tazawa, as modified above, teaches a filter system which feeds a pump, but does not explicitly disclose a bypass line around the filters.  More specifically, Tazawa does not teach:
wherein in the fine slag separator device, at least one of the plurality of branch lines that constitute the branch section is a bypass flow channel in which the fine slag filter portion is not disposed, and the fine slag filter portion is disposed in the plurality of branch lines other than the bypass flow channel.

Mihlbauer teaches a bypass line around a filter in order to protect the pump that will become damaged should the filter become clogged and fluid flow slows through the filter (paragraph 5).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the bypass line of Mihlbauer to the filter configuration of modified Tazawa in order to protect the pump should the filters of modified Tazawa become clogged.  Furthermore, such a configuration would result in an additional branch line that bypasses the filter.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa (US 2014/0237986) in view of Goyal (US 5,059,331) and Tamura (US 2008/0115479) as applied to claim 1 above, and further in view of Harmless (US 7,052,613).
Regarding claims 4 and 11, Tazawa, as modified above, teaches a branched filtration system, but does not teach an additional filter in series with the branched section.  More specifically, Tazawa does not teach:
a fine slag filter portion distinct from the fine slag filter portion is disposed serially connected the branch section.
Harmless also discloses a filtration system for a cleaning a water stream (see abstract).
Harmless teaches a filter (22) that is placed upstream of a pump (15) and teaches that placement of the filter upstream of the pump is preferable because the filter/strainer will remove any relatively large solid particles from entering the pump and potentially damaging the pump (col. 2 line 63 – col. 3 line 14).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the strainer/filter of Harmless upstream of the pump in modified Tazawa, in .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa (US 2014/0237986) in view of Goyal (US 5,059,331) and Tamura (US 2008/0115479) as applied to claim 1 above, and further in view of Choi (US 2016/0377094).
Regarding claim 14, Tazawa, as modified above, does not teach a strainer between the fine slag separator and the pump.
Choi also disclose a pump system (see abstract).
Choi teaches the generally accepted and well known practice of placing a strainer upstream of a pump in order to remove unexpected large particles from inadvertently entering the pump and damaging it (paragraphs 5-6).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the strainer of Choi to the system of Tazawa in order to add an additional layer of protection for the pump by preventing any unexpected large particles from entering the pump and damaging it.
Furthermore, regarding the claim language reciting the purpose for using the strainer, this limitation does not further define the claimed apparatus and does not impart patentability to the claimed invention.

Allowable Subject Matter
Claims 5, 6, 8, 12 and 13 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 5, the prior art neither teaches nor suggests the claimed normal pressure line with .

Response to Arguments
Applicant’s arguments filed 8/23/2021 have been considered but are moot because Applicant’s arguments are directed to an amended portion of the claim that was not present before and is addressed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725